Citation Nr: 0116963	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  95-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent disabling for calluses on both feet.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease and traumatic 
hypertrophic changes of the cervical spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
May 1975 and from March 1978 to February 1993.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
November 1993, by the Phoenix, Arizona Regional Office (RO), 
which granted service connection for degenerative disc 
disease and traumatic hypertrophic changes of the cervical 
spine, and calluses on both feet, each evaluated as 
noncompensably disabling, effective March 1, 1993.  A notice 
of disagreement with the ratings assigned was received in 
December 1994.  The statement of the case was issued in 
January 1995.  The substantive appeal was received in 
February 1995.  The veteran appeared and offered testimony at 
a hearing before a hearing officer at the RO in June 1996.  A 
transcript of that hearing is of record.  A supplemental 
statement of the case (SSOC) was issued in July 1997, wherein 
the RO increased the evaluation for the veteran's service-
connected cervical spine disorder and calluses on both feet 
from 0 percent to 10 percent, respectively, effective March 
1, 1993.  The appeal was received at the Board in March 1999.  

In April 1999, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a rating action of May 2000 increased the 
evaluation for calluses on both feet from 10 percent to 30 
percent, effective March 1, 1993; however, that rating action 
continued and confirmed the 10 percent evaluation assigned 
for degenerative disc disease and traumatic hypertrophic 
changes of the cervical spine.  An SSOC was issued in June 
2000.  The appeal was received back at the Board in November 
2000.  

The Board notes that the May 2000 increase of the rating for 
calluses on both feet, from 10 percent to 30 percent, 
represented a grant of benefits.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the maximum 
available benefit . . . does not . . . abrogate the pending 
appeal . . . ." AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, the veteran's appeal with respect to the assigned 
disability evaluation for his calluses on both feet 
continues.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated legal 
distinction in Fenderson, the Board has reframed the 
aforementioned "increased rating" appellate issues as those 
delineated on the title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The service-connected calluses on both feet have been 
manifested since the effective date of the grant of service 
connection by chronic pain on use, marked pronation, marked 
hallux valgus on the right, mild hallux varus on the left, 
severe enucleated calluses of the 2nd metatarsal head, as 
well as hyperkeratotic lesions on each of his 5th toes, and 
hammertoe deformities of the second toe on the right.  The 
condition is very painful overall, and produces a pronounced 
functional impairment of the feet.  

3.  The veteran's cervical spine disability has been 
manifested since the effective date of the grant of service 
connection by subjective complaints of neck pain and 
stiffness, as well as occasional weakness and numbness in the 
left arm; mild limitation of motion in the cervical spine, 
and discomfort confirmed during left lateral rotation of the 
neck only.  There is no physical evidence of weakness, 
swelling, deformity, muscle spasm, atrophy, or other 
abnormality.  X-rays of the cervical spine show mild 
degenerative disc disease and mild degenerative joint 
disease.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for calluses on both 
feet have been met for the period since the effective date of 
the grant of service connection.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5276 (2000).  

2.  The criteria for an original evaluation in excess of 10 
percent for the service-connected degenerative disc disease 
and traumatic hypertrophic changes of the cervical spine have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5290, 5293 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The records indicate that the veteran had two periods of 
active duty.  Service medical records during the veteran's 
first period of active duty, including an enlistment 
examination of November 1974 as well as the separation 
examination of April 1975, are negative for any complaints, 
findings or diagnoses of a neck disorder or calluses on the 
feet.  On the occasion of his enlistment examination in 
December 1977, the veteran reported a history of pain in the 
right foot one year earlier due to calluses.  The service 
medical records reflect that the veteran was seen on several 
occasions and treated intermittently, beginning in May 1978, 
for calluses and corns on both feet.  The veteran was seen in 
September 1979 for complaints of neck and shoulder pain since 
June 1979 secondary to a fall on the back and neck while 
playing basketball.  He denied any paresthesia or radiating 
pain into the upper extremities.  X-ray study of the cervical 
spine was normal.  The impression was muscular strain in both 
upper and mid trapezius.  When seen in February 1981, the 
veteran reported back pain for the past three years; 
examination was unremarkable.  Follow up noted neck strain, 
which was described to be tension related.  X-ray revealed 
minimal changes of degenerative disk disease, C5-6, with 
possible wedge compression deficit, C6.  The veteran was next 
seen in April 1988, which time he reported injuring his neck 
while playing basketball; contusion to the neck muscles was 
noted.  The separation examination in December 1992 reported 
a history of recurrent callous formation on both feet.  

The veteran's initial application for service connection (VA 
Form 21-526) was received in March 1993.  In conjunction with 
his claim, the veteran was afforded a VA compensation 
examination in April 1993, at which time it was reported that 
the veteran sustained two head injuries; one in 1979 when he 
suffered a concussion playing ball, and the other in 1989 
when he had both a head and a neck injury while playing ball.  

On examination, the veteran had a normal gait without 
assistive device.  He moved about the examining room, 
undressed and dressed, mounted and dismounted the examining 
table, and rose from the supine to sitting position normally.  
He hopped on either foot, heel and toe walked, squatted and 
rose, raised his arms overhead, and could forward bend 
normally.  On his feet, there were multiple tender calluses.  
On the left great toe laterally, there was a callus at the 
MTP joint and laterally of the great toe itself.  A similar 
tender callus was present medially on the right toe and 
beneath the second MTP and first MTP joint and minimal callus 
of the third MTP joint.  There was also a callus on the 
lateral aspect of the left heel and slightly on the right 
heel as well.  

X-ray study of the cervical spine revealed an apparent old 
trauma involving C5 and C6, with some loss of the vertical 
height of C6.  It was noted that a possible compression 
fracture must be considered; however, it may just be due to 
old trauma.  The diagnoses were neck injuries, no residual; 
and calluses on feet.  

At his personal hearing in June 1996, the veteran reported 
that his neck injury did not allow him to turn his head 
quickly; he indicated that he experienced sharp pains, which 
went up either side with turning his head.  The veteran 
maintained that his neck disability interfered with his 
ability to perform normal activities, including driving a 
car.  

The veteran indicated that holding his head in one spot for a 
few minutes, the neck had a tendency to become tight and 
painful.  He related that he had not been treated for 
cervical spine problems since leaving military service.  The 
veteran testified that the sores on his feet were painful and 
restricted him from keeping certain jobs that required him to 
move about.  He reported experiencing limping if he walked on 
hard surfaces; he stated that he bought wider shoes in order 
to reduce the pain.  He also testified that he had been 
unable to be involved with physical exercises due to pain 
from the calluses.  The veteran maintained that the 
impairment caused by the calluses on his feet had created a 
serious employment handicap.  

The veteran was afforded a VA examination in July 1996, at 
which time he complained of intermittent stiffness in his 
neck; he stated that rapid rotation was still painful.  He 
described pain in the lateral neck extending up to the temple 
on the side to which his head was rotated.  The veteran 
stated that the pain shot into his arm with diffuse numbness 
in the extremity and in the index finger, bilaterally.  The 
veteran did not use any neck support; he used Ben-gay, 
coldpacks and hotpacks.  For his feet, he used foot soaks; he 
had tried multiple proprietary products and pads.  He trimmed 
his calluses at home, and bought shoes one-half size wider to 
accommodate his disability.  

On examination, the cervical spine flexed to 30 degrees, 
extended to 30 degrees, flexion to the right was 30 degrees, 
flexion to the left was 30 degrees, rotation to the right was 
30 degrees, and rotation to the left was 30 degrees.  
Reflexes and involuntary muscle testing were normal in the 
upper extremities.  The pinwheel was perceived as duller on 
the left in the C5, C7, C8, and T1 dermatomes.  Pinwheel was 
perceived as duller on the right in the C6 dermatome.  
Examination of the right foot revealed callosities over the 
medial aspect of the first interphalangeal joint of the great 
toe and at the first metatarsophalangeal joint.  There was a 
markedly tender callous under the head of the second 
metatarsal and a callus over the lateral heel.  There was a 
kissing corn between the second and third toes.  Hallux 
valgus was present on the right.  In the left foot, there was 
a callus over the medial aspect of the first interphalangeal 
joint and over the inferomedial aspect of the first 
metatarsophalangeal joint.  There was a tender callous under 
the second metatarsal head and also the lateral heel.  A 
kissing was present between the fourth and fifth toes.  The 
diagnoses were cervical spondylosis, and callosities, both 
feet.  

Received in August 1996 were outpatient treatment reports 
dated from July 1993 to May 1995, which show that the veteran 
received clinical evaluation and treatment for several 
disabilities.  During a clinical visit in July 1993, the 
veteran complained of calluses on his feet; he was diagnosed 
with plantar warts.  

On the occasion of a VA neurology examination in March 1997, 
it was noted that the veteran had had neck pain for many 
years.  The veteran also had complaints of low back pain 
while standing and occasional feeling of the hands and 
fingers going to sleep, particularly the middle two fingers 
bilaterally, especially at night when he woke up with some 
increased neck pain.  Coughing, straining, and sneezing did 
not cause radicular pain, and head movements were said to be 
limited in both directions.  At rest, he did not complain of 
weakness of either extremity.  

The veteran also stated that his legs occasionally went numb.  
Examination revealed limitation of rotation of the neck to 
about 50 degrees, bilaterally.  Flexion and extension were 
normal and did not cause pain.  Rotation to either side with 
extension caused discomfort in the upper neck but no true 
radiculopathy.  Strength and bulk were normal.  Grip strength 
was below that expected of a person with his age.  He could 
grip 21 kilos on the right, and 18 kilos on the left.  
Strength reflexes were quite brisk and symmetric in the upper 
and lower extremities with no pathologic reflexes.  Light 
touch, vibration, and pinprick were less intense on the 
fingers of the left hand than on the right.  There was 
tenderness of C6-7 and no spasm.  The examiner concluded that 
the veteran had foraminal disease bilaterally which should be 
confirmed by MRI scan.  

Received in February 1999 were reports of radiographic 
examinations performed in March 1997.  Among those reports 
was a copy of x-ray studies performed in July 1996, which 
revealed mild disk space narrowing of C5-6 with anterior 
spondylosis of C5-6-7; the cervical spine films were 
otherwise unremarkable.  An x-ray study of the feet, also 
performed in July 1996, revealed preservation of the plantar 
arches; a mild hallux valgus deformity bilaterally, greater 
on the right than the left; a medial incurvation of the fifth 
toes, bilaterally; a slight irregularity at the right second 
metatarsal head laterally; and a small subchondral cyst.  A 
Magnetic Resonance Imaging (MRI), conducted in March 1997, 
revealed degenerative bone changes in the cervical spine; no 
evidence of disc protrusion or spinal stenosis was noted.  

The veteran was afforded a VA compensation examination in 
March 2000, at which time he stated that he had occasion pain 
that traveled to the trapezius right and left; he noted that 
turning his head to one side caused pain in the opposite 
side.  He also complained of a feeling of occasional numbness 
about once a week in the entire left upper extremity, which 
was actually the event he described as a feeling of heat or 
warmth, a symptom that had its onset in the 1990's.  The 
veteran reported weakness in the left upper extremity; he 
stated that he had daily pain in the neck.  On examination, 
it was observed that he appeared in no acute distress.  
Examination of the cervical spine demonstrated slight plus 
tenderness left lateral neck and trapezius/supraspinatus 
region; no muscle spasm.  

Grip was normal in both hands and capillary circulation was 
normal in fingers of both hands.  Deep tendon reflexes were 
2+ and symmetric bilaterally.  Sensory examination to 
pinwheel throughout the upper extremities elicited complaints 
of some slight decreased sharpness on the left in all areas 
from the elbow on down to the fingertips on the left as 
compared to the right.  Range of motion revealed a flexion of 
45 degrees, extension of 65 degrees, right lateral rotation 
of 75 degrees, left rotation of 60-65 degrees, and side 
bending of 45 degrees, bilaterally.  The examiner noted that 
the only motion with which the veteran expressed some 
complaint of discomfort was the left lateral rotation of the 
neck; otherwise, the neck motions did not cause him any pain 
subjectively.  

The examiner concluded that the veteran had mild degenerative 
disc disease and mild degenerative or post-traumatic 
degenerative joint disease; there was no demonstrable 
deformity of the cervical spine, and no evidence that he 
sustained any fracture.  The examiner also noted that, with 
respect to the various factors, functional impairment was 
rated as mild, with loss of perhaps 10 degrees extension of 
cervical spine, and 5 to 10 degrees of left lateral rotation, 
measured in degrees.  

In April 2000, the veteran was seen for a special VA 
examination for evaluation of his feet, at which time he 
complained of pain during activity; he described the pain as 
an ache, burning, and stinging pain that lancinates up his 
leg.  The veteran reported experiencing pain on first arising 
in the morning that continued throughout the day; 
occasionally, the pain woke him during sleep.  It was noted 
that the veteran had been employed in occupations that 
required him to be on his feet, and therefore had never 
experienced much relief of pain since his discharge from 
military service.  It was also noted that the veteran was 
fitted with orthotics in the military, but gave up wearing 
them because they made his shoes too tight and were 
uncomfortable.  

The examination revealed a long right leg, by approximately 
an inch and a half, which might be associated with his old 
fracture.  He exhibited hallux valgus deformity, both feet, 
the right worse than the left.  All of his motions were 
within normal limits including his ankle, subtalar, 
midtarsal, and lesser metatarsal joints.  The first 
metatarsal and phalangeal joints were somewhat restricted.  
He had severe enucleated calluses, of the sub-second 
metatarsal head, right foot, as well as hyperkeratotic 
lesions on each of his fifth toes.  He was able to walk with 
heels raised as well as with the forefoot raised.  His skin 
was sweaty and wet.  His pulses were 4/4.  He had an 
overlapping second right toe due to his hallux valgus 
deformity and he had an elevated first metatarsal ray, 
probably secondary to his severely pronated feet.  His long 
arch was virtually flat.  However, he did not exhibit any 
alteration in his Achilles tendon alignment, which actually 
was in slight varus, so apparently, his flat foot was 
essentially due to mid foot collapse.  

X-rays taken on weight bearing demonstrated marked hallux 
valgus of the right, mild hallux varus on the left, and an 
overlapping hammertoe of the second right.  There had been 
previous surgical procedures performed on the fifth toes 
bilaterally, consisting of partial ostectomies of the 
proximal interphalangeal joints.  His film showed marked 
pronation at the mid-foot and the first metatarsal was short 
on both sides, but extremely short on the right side 
contributing to a relatively long second metatarsal.  The 
impression was that the veteran was severely limited in his 
ability to be on his feet.  In his current status, the 
podiatry section would attempt to treat him and improve his 
situation, but the prognosis was guarded for significant 
improvement.  The diagnosis was painful calluses and pronated 
feet consistent with description of findings and treatment 
during service.  


II.  Legal analysis.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date. See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11- 
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board has carefully considered the provisions of the new 
law and its applicability to the issues now under review and 
concludes that no further development of the record is 
necessary or would be beneficial in this case.  The veteran 
has not alluded to evidence not already of record which would 
tend to support his claim that he is entitled to increased 
ratings for his service-connected disorders.  The file 
appears to contain all records of medical treatment and the 
veteran has been afforded full and complete VA examinations.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1 and 4.2 (2000).  Because this appeal is from 
the initial ratings assigned to the disabilities following 
the award of service connection, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (2000); cf.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e), which generally requires 
notice and a delay in implementation when there is proposed a 
reduction in evaluation that would result in reduction of 
compensation benefits being paid.  Fenderson, 12 Vet. App. at 
126.  The Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disabilities.  

It is also necessary to evaluate the disabilities from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  


A.  Calluses on both feet.

The RO has evaluated the veteran's service-connected calluses 
on both feet at the 30 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Under this code, a 30 percent 
evaluation is warranted for severe bilateral flat feet, with 
objective evidence of marked deformity (such as pronation and 
abduction), pain on manipulation and use accentuated, 
indications of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is warranted for 
pronounced flat feet, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, severe spasm of the tendo achillis on 
manipulation, and no improvement with orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a.  

The Board has considered the full history of the veteran's 
calluses on both feet.  In this regard, the evidence 
demonstrates that service connection was granted for calluses 
on both feet by a rating decision of November 1993, which 
indicated that this foot disability was manifested (at that 
time) by clinical findings of multiple calluses on both feet.  
The pertinent medical data of record, since the effective 
date of the grant of service connection shows that during VA 
examination in 1996, the veteran's bilateral foot disorder 
were manifested by many of the symptoms contemplated for a 50 
percent evaluation under Diagnostic Code 5276.  

On the most recent VA examination in April 2000 are 
comparable to pronounced manifestations; significantly, he 
had marked pronation, severe enucleated calluses on the sub-
second metatarsal head, as well as hyperkeratotic lesions on 
each of his fifth toes, severely pronated feet, marked hallux 
valgus, and pain on manipulation and use.  Orthopedic shoes 
or appliances do not improve these symptoms, since the 
veteran is reportedly unable to use such devices.  It was 
noted that while the veteran had been fitted with orthotics 
in the military, he stopped wearing them because they were 
uncomfortable.  Further, the examiner specifically stated 
that the veteran was severely limited in his ability to be on 
his feet, and he noted that a prognosis was guarded for any 
significant improvement.  

Accordingly, resolving all reasonable doubt in favor of the 
veteran, the Board concludes that the evidence of record 
supports the grant of a 50 percent rating for calluses on 
both feet are met.  This represents the highest schedular 
rating for the veteran's disability.  He is already in 
receipt of a rating in excess of the maximum provided for 
limitation of motion.  As such "pain cannot be the basis for 
an award under a diagnostic code in excess of the maximum 
evaluation under that code."  Spencer v. West, 13 Vet. App. 
376, 382 (2000) (citing to Johnston v. Brown, 10 Vet. App. 
80, 85 (1997)).  Moreover, there is no other diagnostic code 
relating to the foot for consideration that would provide for 
the possibility of an even higher disability rating.  

The veteran's representative contends that a higher 
evaluation could be provided under the provisions of 38 
C.F.R. § 3.321(b)(1).  In exceptional cases where the 
schedular evaluation is found to be inadequate, pursuant to 
38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or 
the Director of VA's Compensation and Pension Service may 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO considered the applicability of § 
3.321 in the July 1997 supplemental statement of the case.  
Accordingly consideration of this question by the Board does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The record shows that the veteran has not required any 
periods of hospitalization for his calluses.  Thus, the Board 
cannot conclude that the disability has required frequent 
periods of hospitalization.  He has asserted that the 
disability has prevented him from taking certain types of 
manual labor, and he suggested that he was unable to perform 
employment as an assistant manager with a telemarketing firm.  
However, he has also reported that since service he has been 
able to maintain employment in occupations requiring him to 
be on his feet.  Considering that the veteran has been 
afforded a 50 percent evaluation for his foot disability, the 
Board does not find evidence that it causes marked 
interference with employment beyond that contemplated by the 
current schedular evaluation.


B.  Degenerative disc disease and 
traumatic hypertrophic changes of the 
cervical spine.

Currently, the veteran's cervical spine disability is rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290 and 5293, equating to mild symptoms.  Under the 
applicable criteria for degenerative disc disease, a 10 
percent evaluation is warranted for mild symptoms of 
intervertebral disc syndrome; a 20 percent evaluation is 
warranted for moderate recurring attacks of intervertebral 
disc syndrome.  A 40 percent evaluation requires severe 
recurring attacks with intermittent relief.  38 C.F.R. Part 
4, Code 5293 (2000).  

The diagnostic code for limitation of motion of the cervical 
spine is Diagnostic Code 5290 which provides a 10 percent 
evaluation for slight limitation of motion, a 20 percent 
rating for moderate limitation of motion, and a 30 percent 
rating for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2000).  

In evaluating this claim, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2000).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  38 
C.F.R. § 4.45(f) (2000).  

Based on the evidence of record and the applicable law and 
regulations, the Board finds that the preponderance of the 
evidence is consistent with no more than a 10 percent 
evaluation under Diagnostic Code 5290.  With respect to 
limitation of motion of the cervical spine, the medical 
evidence shows that, overall, there has been little change 
since the veteran's discharge from service.  On the majority 
of VA examinations and outpatient treatment, he has had 
normal range of motion for the cervical spine.  The most 
recent examination in 2000 showed a "mild" reduction in range 
of motion; he had a loss of 10 degrees of extension of the 
cervical spin, and a loss of 5 to 10 degrees of the left 
lateral rotation.  In addition, while the veteran has 
reported recurrent pain and stiffness in the cervical spine, 
the most recent examination report in 2000 indicated that 
there were no objective manifestations of pain on motion.  It 
cannot be said, therefore, that the veteran always 
experiences pain with motion of the cervical spine.  

In addition, while the veteran reported experiencing 
occasional numbness and weakness in the left upper extremity, 
the medical evidence does not show that the veteran has any 
weakness of the upper extremities or cervical spine.  There 
are no postural abnormalities, deformities, or muscle atrophy 
noted on the recent examination.  The musculature of the 
cervical spine and upper extremities is normal.  There have 
also been no findings of decreased strength in the upper 
extremities.  

Despite the veteran's complaints of increased back neck/upper 
extremity pain with certain activities, his actual functional 
impairment due to his cervical spine disorder is not shown to 
be more than slight, as indicated by the findings on the 
various VA examinations.  There has been no impairment with 
respect to motor strength, loss of sensation, or decreased 
reflexes.  There is no evidence of asymmetrical muscle 
wasting, which indicates that the veteran continues to use 
his muscles in a normal fashion.  There is no evidence of 
extremity weakness.  The evidence shows the veteran's 
service-connected cervical spine disorder is manifested by no 
more than slight limitation of motion and complaints of pain 
in the left upper extremity without any neurological findings 
in the left upper extremity.  Even considering the effects of 
pain during use or flare-ups, no more than slight limitation 
of motion of the cervical spine has been found.  In this 
regard, the most recent examiner found no more than slight 
functional limitation.  Such warrants no more than a 10 
percent rating under Code 5290.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.

There is no evidence showing that the veteran has sought any 
outpatient treatment for his cervical spine disorder since 
1993.  This suggests that this condition is minimally 
disabling to him, since he is able to forego treatment.  
Moreover, he has not alleged any impairment in earning 
capacity due to his cervical spine disorder.  Accordingly, 
the current 10 percent disability rating for the veteran's 
disability is appropriate.  In this case, the current 10 
percent disability rating adequately compensates for any 
functional loss the veteran has that is attributable to his 
service-connected cervical spine condition.  The 10 percent 
disability rating encompasses painful motion under Diagnostic 
Code 5290.  The veteran's limitation of cervical spine motion 
and level of functional loss do not approximate the level of 
disability that would result from the criteria described 
above for a higher rating under any other potentially 
applicable diagnostic code.  There is no evidence of 
incoordination of movement, excessive fatigability, or 
weakness of movement of the veteran's cervical spine.  

The medical evidence is somewhat contradictory as to whether 
the veteran has cervical radiculopathy.  He has complained of 
pain radiating from the cervical spine into the upper 
extremities and symptoms such as a feeling of heat and warmth 
in his arms.  However, the record does not reflect any 
findings of radiculopathy.  Regardless, a higher rating is 
not warranted under Diagnostic Code 5293.  There are no 
findings from which the Board could conclude that the 
veteran's cervical spine condition is of a moderate level.  
The overwhelming majority of the medical evidence indicates 
that the veteran has shown no neurological deficits or 
objective evidence of radiculopathy.  Magnetic resonance 
imaging (MRI) of the cervical spine has shown no disc 
abnormalities.  Even when such symptomatology has been noted, 
it has been described as mild.  Such warrants no more than a 
10 percent rating under Code 5293.  

As discussed above, the veteran has reported cervical spine 
and upper extremity pain, especially with motion.  While the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not provide a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
In this case, the 10 percent disability rating adequately 
compensates the veteran for his pain and for any slight 
functional loss that he may experience during flare-ups.  The 
objective medical evidence does not create a reasonable doubt 
regarding the level of his cervical spine disability.  There 
are no findings indicative of a moderate cervical spine 
disorder such as impairment of motor strength, muscle 
atrophy, neurological deficits, etc.  Therefore, a disability 
rating higher than 10 percent is not warranted.  

The Board has considered all other potentially applicable 
diagnostic codes, as discussed above.  Under Diagnostic Code 
5287 for ankylosis of the cervical spine, a 30 percent 
disability rating is warranted for favorable ankylosis, and a 
40 percent disability rating is warranted for unfavorable 
ankylosis.  There is no medical evidence showing that the 
veteran has ankylosis of the cervical spine.  He is able to 
move the cervical spine, so it is clearly not ankylosed.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining 
ankylosis as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure") (citation omitted).  
Therefore, consideration of the veteran's service-connected 
disability under Diagnostic Code 5286 is also not warranted.  
Since the veteran is not service-connected for residuals of 
fractured vertebra, and there is no evidence showing that he 
has ever incurred such an injury to the cervical spine, 
consideration of his service-connected disability under 
Diagnostic Code 5285 is not warranted.  

Accordingly, the preponderance of the evidence is against 
assignment of a disability rating higher than 10 percent 
under all potentially applicable diagnostic codes.  There is 
no reasonable doubt on this matter that could be resolved in 
the veteran's favor and, as such, an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

The veteran's representative has argued for consideration of 
an extra-schedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The cervical spine disability has not 
required any post-service treatment, let alone 
hospitalization.  Thus, the disability has not required 
frequent periods of hospitalization.  The veteran has 
reported that the disability interferes with some activities 
such as driving, but he has not reported that it interferes 
with on the job activities.  Therefore, the Board finds that 
it does not cause marked interference with employment, and an 
extra-schedular evaluation is not warranted.

ORDER

A 50 percent rating for calluses on both feet is granted for 
the period since the effective date of the grant of service 
connection.  

Entitlement to an initial evaluation in excess or 10 percent 
for degenerative disc disease and traumatic hypertrophic 
changes of the cervical spine is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

